           Case 1:21-cv-00533-CM Document 108 Filed 06/17/21 Page 1 of 4




                                                                                                 8443.01


                                                                                                212-277-5825
VIA ECF
                                                              June 17, 2021
Hon. Colleen McMahon
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:      Sow et al. v. City Of New York et al.
                 Index No. 21-cv-00533 (CM)(GWG)

                 In re: New York City Policing During Summer 2020 Demonstrations,
                 Index No. 20-cv-8924 (CM) (GWG)

Your Honor:

        We are counsel to the Sow plaintiffs. We seek to represent the broadest putative class of
individuals in the consolidated actions who were subjected to the unconstitutional acts by the
City of New York during their Policing During Summer 2020 Demonstrations.

        We come before Your Honor seeking an extension of time to designate expert witnesses
and to file for class certification. This is the first request for this relief and the defendants
consent to these requests.1

                                            Current Date:                       Proposed Date:

Designation of Expert Witnesses             July 1, 2021                        September 1, 2021
Expert Reports Exchanged                    September 1, 2021                   November 1, 2021
Class certification motions                 September 10, 2021                  October 15, 2021


1
  Sierra, Woods and Yates counsel all join in these requests. The People and Payne neither join nor oppose these
requests.
           Case 1:21-cv-00533-CM Document 108 Filed 06/17/21 Page 2 of 4


Hon. Colleen McMahon
June 17, 2021
Page 2

        The basis for this request is the defendants’ failure to meaningfully engage in the
discovery process. A full explanation of their recalcitrance, and the efforts to address the same,
can be found at Dkt. No. 163. The defendants have produced only a handful of documents in
response to plaintiffs’ combined discovery demands and currently defendants are attempting to
adequately respond to plaintiffs’ interrogatories after their first two attempts have been wholly
deficient.2 The defendants have failed to even produce the documents the NYPD provided to the
New York City Department of Investigation or to the Corporation Counsel which formed the
basis of reports issued by those City entities in 2020.3 And defendants have refused to produce a
single witness until July.

        Plaintiffs require an extension of time to designate expert witnesses as we do not have
information on what policies of the defendants were in place during the relevant period, other
than general references to the patrol guide. We are unable to fully vet and retain potential expert
witnesses without this information. The first question we anticipate from prospective experts will
be a request for policies to review. We do not have an answer to that question or relevant
documents to share. Without this information, we cannot decide who should be retained to opine
on the defendants’ policies.

        Similarly, Plaintiffs require an extension of time to file for class certification for largely
the same reason. The eleven plaintiffs in Sow were arrested in demonstrations from May 30th to
June 4th at various locations throughout the City. We seek damages as well as declaratory and
injunctive relief on behalf of putative classes that would include all individuals arrested between
May 28th and November 2020, as well as all people who have been or will be subjected to the
NYPD’s practices of violently disrupting protests in the future. To zealously represent this class
of Plaintiffs and effectively brief these issues for Your Honor, we require both (i) fulsome and
sufficient discovery, and (ii) the necessary time to process and organize that discovery into a
comprehensive class certification motion.

        Plaintiffs have diligently sought discovery from the defendants. All Plaintiffs served their
first consolidated set of discovery requests on March 25, 2021. Defendants’ initial response on
April 26, 2021 consisted solely of written objections with NO production of documents.
Plaintiffs sent a deficiency letter on May 10, 2021, requesting a prompt meet and confer.
Plaintiffs sent a second deficiency letter detailing all of the problems with the defendants’
objections and lack of production. The parties met and conferred on multiple dates, and reached
numerous agreements. One such agreement was for the Defendants to immediately begin
weekly (and subsequently bi-weekly) rolling productions of documents. Unfortunately, the
deficiency letters and meet and confers may have been a waste of hours and calendar time as the
defendants did not begin weekly or bi-weekly rolling production or abide by many of the other
2
  The defendants have produced some body-worn camera (BWC) footage for the plaintiffs who are being deposed as
a condition of Plaintiffs’ counsel producing their clients to testify. However, the defense has not produced all BWC
and the schedule that was worked out to complete Plaintiff depositions by July 1 is in jeopardy as well.
3
 Due to this failure and in an effort to exhaust all options to obtain the relevant discovery as soon as possible,
Plaintiffs’ counsel in the consolidated actions have served various third-party document subpoenas.
         Case 1:21-cv-00533-CM Document 108 Filed 06/17/21 Page 3 of 4


Hon. Colleen McMahon
June 17, 2021
Page 3

agreements reached at the May 21, 2021 meet and confer. The Plaintiffs quickly filed a motion
to compel before Judge Gorenstein (Docket 163).

       At the conference before Judge Gorenstein, the defendants would not commit to a
timetable for producing documents or responses to the discovery demands. A letter is due by the
end of this week and Defendants made their first production of a little over 20 documents on
Wednesday. While we are cautiously optimistic that the process before Judge Gorenstein will
ultimately end the defendants’ recalcitrance and meaningful document production will finally
begin, even with swift production, the temporal prejudice caused by the defendants’ lack of
responses and discovery delay to date have forced Plaintiffs to make this request. The Plaintiffs
do not make this request lightly, and continue to work diligently to comply with the discovery
schedule set by your Honor. However, it would be incredibly unfair for the delay of the Defense
be rewarded by prejudicing Plaintiffs’ rights regarding their expert and class certification.

       We thank the Court for its consideration of this matter.

Respectfully submitted,

BELDOCK LEVINE & HOFFMAN LLP                           GIDEON ORION OLIVER



By:                                                    __________________________
       Jonathan C. Moore                               277 Broadway, Suite 1501
       David B. Rankin                                 New York, NY 10007
       Luna Droubi                                     t: 718-783-3682
       Marc Arena                                      f: 646-349-2914
       Deema Azizi                                     Gideon@GideonLaw.com
       Rebecca Pattiz
       Katherine “Q” Adams
       Regina Powers                                   COHEN&GREEN P.L.L.C.

99 Park Avenue, PH/26th Floor
New York, New York 10016
     t: 212-490-0400                                   By:
     f: 212-277-5880                                   Elena L. Cohen
     e: jmoore@blhny.com                               J. Remy Green
         drankin@blhny.com                             Jessica Massimi
        ldroubi@blhny.com
        marena@blhny.com                               1639 Centre Street, Suite 216
        dazizi@blhny.com                               Ridgewood (Queens), NY 11385
        rpattiz@blhny.com                                  t: (929) 888-9480
        qadams@blhny.com                                   f: (929) 888-9457
         rpowers@blhny.com                                 e: elena@femmelaw.com
                                                               remy@femmelaw.com
                                                               jessica@femmelaw.com
        Case 1:21-cv-00533-CM Document 108 Filed 06/17/21 Page 4 of 4


Hon. Colleen McMahon
June 17, 2021
Page 4


WYLIE STECKLOW PLLC                        LORD LAW GROUP PLLC



__________________________
By: Wylie Stecklow                         ________________________________
Wylie Stecklow PLLC                        Masai I. Lord
Temporary Remote Office                    14 Wall St., Ste 1603
231 West 96th Street                       New York, NY 10005
Professional Suites 2B3                    P: 718-701-1002
NYC NY 10025                               E: lord@nycivilrights.nyc
t: 212 566 8000
Ecf@wylielaw.com


cc:   All Counsel (by ECF)
